DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10-12, 14, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 7,155,376 B2). 	Regarding claims 1, 11, 17, Yang et al. discloses a method for providing traffic simulation in a smart-city infrastructure comprising: retrieving training traffic data collected from a geographic area supported by the smart-city infrastructure(Col 6 line 45 – Col 7 line 37); determining one or more configurations of the smart-city infrastructure corresponding to one or more times at which the training traffic data was collected (Col 6 line 45 – Col 7 line 37 teaches of simulating different times and use geographical landmarks to simulate the traffic data.) , wherein the one or more configurations indicate respective states of one or more traffic-related actions supported by the smart-city infrastructure; and training a predictive model to predict a traffic-related key performance indicator based on the training traffic data and the one or more configurations, wherein the predictive model is used to predict the traffic-related key performance indicator for a reconfiguration of at least one of the one or more traffic-related actions(Col 7 line 30 – Col 7 line 37 teaches of using the GIS system to facilitate the management, analysis and simulation of traffic data from road networks. For example lane configuration and connections, intersection characteristics, traffic signal settings can be managed in the GIS system with a high degree of geographical accuracy ). 	Regarding claims 2, 12, 18, Yang et al. disclose a method, wherein the predictive model is trained separately for a corresponding configuration of the one or more configurations. (Col 7 line 30 – Col 7 line 37 teaches of using the GIS system to facilitate the management, analysis and simulation of traffic data from road networks. For example lane configuration and connections, intersection characteristics, traffic signal settings can be managed in the GIS system with a high degree of geographical accuracy).  	Regarding claims 4, 14, 20, Yang et al. discloses a method, wherein the one or more traffic-related actions include at least one of: re-assigning a direction of a road lane; closing or opening a road; changing a speed limit; and changing a traffic light cycle (Col 7 line 30 – Col 7 line 37 teaches of using the GIS system to facilitate the management, analysis and simulation of traffic data from road networks. For example lane configuration and connections, intersection characteristics, traffic signal settings can be managed in the GIS system with a high degree of geographical accuracy).	Regarding claims 5, 15, Yang et al. discloses a method, wherein the traffic-related key performance indicator includes at least one of: minimizing an overall average traffic density; and minimizing a number of street segments with a traffic density above a threshold value. (Col 7 line 30 – Col 7 line 37 teaches of using the GIS system to facilitate the management, analysis and simulation of traffic data from road networks. For example lane configuration and connections, intersection characteristics, traffic signal settings can be managed in the GIS system with a high degree of geographical accuracy. These above indicated actions reduce the overall traffic density.).
 	Regarding claim 10, Yang et al. disclose a method, wherein the training traffic data is retrieved from a first source and the one or more configurations are retrieved from a second source (Col 2 line 57 – Col 3 line 28 teaches of user to import and utilize existing data on travel demand, road network, and survey data from a wide range of sources. Where this is the first source for receiving data. “The hybrid modeling techniques and methods described herein allow for analyzing traffic patterns and behavior over a wide scale heterogeneous traffic network that encompasses major highways, arteries, as well as local city streets. Some of the roadways may be associated with a simulation model that provides a lower level of fidelity, based on the focus of the application the availability or data and other modeling resources. Additionally and optionally, footpaths and bike paths can also be simulated and their effect on traffic flow tested and analyzed”. This would be the second source for analyzing the data using different models). 
Allowable Subject Matter
Claims 3, 6-9, 13, 16, 19  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467